UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-5054


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERESA R. GALLOP, a/k/a Teresa R. Vick,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:08-cr-00217-HCM-TEM-1)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, Alan M.
Salsbury,   Katherine  Lee   Martin,   Assistant United States
Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A    jury    convicted    Teresa   R.     Gallop     on    one     count    of

health care fraud, 18 U.S.C. § 1347 (2006), and six counts of

making a false statement relating to health care matters, 18

U.S.C. § 1035 (2006).             She was sentenced to eighty-four months’

imprisonment.             Gallop’s    sole    claim     on    appeal      is    that     the

district court failed to properly apply the 18 U.S.C. § 3553(a)

(2006) factors in fashioning her sentence.                    We affirm.

              A    sentence      is   reviewed   for    reasonableness           under    an

abuse of discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                               Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

After determining whether the district court properly calculated

the   defendant’s          advisory    Guidelines       range,     this        court   must

decide      whether       the   district     court     considered        the     § 3553(a)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                           Gall, 552 U.S.

at    51.         Although      the   district   court        is   not    required        to

“robotically tick through § 3553(a)’s every subsection,” United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006), it “must

place on the record an individualized assessment based on the

particular        facts    of   the   case   before     it.    This      individualized

assessment need not be elaborate or lengthy, but it must provide

                                             2
a rationale tailored to the particular case at hand and adequate

to    permit     meaningful      appellate         review.”        United      States   v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks,    footnote,      and     citation         omitted).       Properly      preserved

claims of procedural error are subject to harmless error review.

Lynn, 592 F.3d at 576.             If the sentence is free of significant

procedural error, the appellate court reviews the substantive

reasonableness of the sentence.                    Id. at 575; United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

              Gallop    contends       that       her     sentence      is   unreasonable

because the district court failed to adequately consider the

§ 3553(a) factors.           Gallop preserved the issue by arguing in the

district      court    for   a   sentence         below    the   advisory      Guidelines

range.    See Lynn, 592 F.3d at 577-78.

              Based on an adjusted offense level of twenty and a

criminal history category of V, the probation officer calculated

an    advisory    Guidelines      range     of      sixty-three      to      seventy-eight

months’ imprisonment.            Prior to sentencing, the Government filed

a motion for an upward departure based on the inadequacy of

Gallop’s criminal history category, U.S. Sentencing Guidelines

Manual (“USSG”) § 4A1.3(a) (2008), and Gallop’s use of more than

one   minor    child    to    commit    the       offenses,      USSG     § 3B1.4,   comt.

(n.3).     The Government also moved for imposition of a variance

sentence based on the 18 U.S.C. § 3553(a) factors.                             Gallop, in

                                              3
turn,   moved     for    a     downward       departure          based    on    her    family

responsibilities        and     on    the     ground    that       her     offense       level

overstated the seriousness of her offense.

           At     sentencing,           the       district        court        granted       the

Government’s motion for an upward departure, calculated a new

advisory   Guidelines         range     of    seventy       to    eighty-seven         months’

imprisonment,      and        sentenced       Gallop        to     eight-four          months’

imprisonment.      In granting the Government’s motion, the district

court noted that Gallop used minors for her own profit and her

criminal     history     category           understated          her     actual       criminal

history.     With respect to the § 3553(a) factors, the district

court noted its consideration of the nature and circumstances of

the offense, the history and characteristics of this defendant,

and the need to protect the public from further crimes by the

defendant.       Specifically,          the    district       court       emphasized         that

Gallop had shown disrespect for the law by engaging recently in

fraudulent      conduct;       her     conduct      endangered           others;      and    her

multiple     convictions        have     failed        to    deter        her     fraudulent

conduct.      Based     on     these    considerations,            the     district         court

explained that, even in the absence of an upward departure, a

variance in excess of the Guidelines would be appropriate in

this case.

           We conclude that the district court committed no error

in its consideration, and articulation of, the § 3553(a) factors

                                              4
as   applied    to   Gallop’s      case.         We   further    find   no    abuse      of

discretion     in    the    chosen   sentence.           Accordingly,        we    affirm

Gallop’s sentence.           We dispense with oral argument because the

facts   and    legal    contentions        are    adequately      presented        in   the

materials      before      the   court   and      argument      would   not       aid   the

decisional process.

                                                                              AFFIRMED




                                            5